                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                           No.: 7:20-CV-254-M

 ROSE HILL UNITED METHODIST CHURCH,
 a North Carolina church and unincorporated
 association,

                            Plaintiff,

 v.

 CHURCH MUTUAL INSURANCE COMPANY,
 S.I. a Wisconsin stock insurance company                      ORDER
 formerly known as, converted from, and
 otherwise successor-in-interest to “Church
 Mutual Insurance Company,” a Wisconsin
 mutual insurance company; and CHURCH
 MUTUAL HOLDING COMPANY, INC., a
 Wisconsin corporation and mutual holding
 company and owner of “Church Mutual
 Insurance Company, S.I.,” and other
 subsidiaries,

                            Defendants.



      This    matter   is   before   the   Court   on   Defendant   Church   Mutual

Insurance Company, S.I.’s Motion to Stay Discovery pursuant to Rule 26(c) of the

Federal Rules of Civil Procedure. For good cause shown and there being no

opposition to the motion, the court GRANTS the motion to stay [DE #25] and

hereby STAYS discovery pending the court’s ruling on Defendant’s motion to

dismiss Plaintiff’s complaint.




          Case 7:20-cv-00254-M Document 31 Filed 09/03/21 Page 1 of 2
     The nonfinal pretrial conference scheduled for September 15, 2021, is hereby

CONTINUED to January 11, 2022, at 11:00 a.m.

                                      mber 2021.
     SO ORDERED, this 3rd day of September

                                            _____________
                                                       _ __________________
                                                                         ___
                                            __________________________________
                                            KIMBERLY  LY A. SWANK
                                                      LY
                                            United States Magistrate Judge




        Case 7:20-cv-00254-M Document 31 Filed 09/03/21 Page 2 of 2
